DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor arrangement…arranged to: receive” and “communication module…arranged to receive” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 14 recites a “computer program product comprising a computer readable storage medium having computer readable program instructions”.  A “computer readable storage medium” can be interpreted to be a structural term, such as a “hard drive” or “memory”, but may also be interpreted as a non-statutory, non-structural term, such as a “signal”.
Claim 15 does not clarify that the computer readable storage medium is strictly a structural term and is thus rejected for the same reasons as above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zimmerman et al. (US 2019/0005200) and Ma et al. (US 9,984,465).
Regarding claim 1, Zimmerman et al. discloses a computer system comprising: 
a processor arrangement (“The processor platform 1800 of the illustrated example includes a processor 1812” at paragraph 0152, line 1) communicatively coupled to a data storage arrangement (“The processor platform 1800 of the illustrated example also includes one or more mass storage devices 1828 for storing software and/or data” at paragraph 0158, line 1) storing a digital model of a patient (“At block 1102, a patient digital twin 130 is created. For example, a digital representation is formed from available information for the patient. The digital representation forming the digital twin 130 can be extracted from a plurality of available sources, such as sensor data, patient 110 input, family and/or friend input, EMR records, lab results, image data, etc. In certain examples, the digital twin 110 includes a visual, digital representation of the patient 110 with information overlaid on the visual representation (e.g., as dots and/or other indicators on the visual representation, etc.)” at paragraph 0061, line 2); and 
a communication module communicatively coupled to said processor arrangement and arranged to receive sensor data pertaining to an internal parameter of said system from a sensor (“At block 1108, a medical event (e.g., surgery, image acquisition, real or virtual office visit, other procedure, etc.) is processed with respect to the patient digital twin 130. For example, image data, sensor data, observations, test results, etc., from a medical event is processed with respect to information and/or modeling of the patient digital twin” at paragraph 0064, line 1); 
wherein the processor arrangement is arranged to: 
receive said sensor data from the communication module (as described, the image and sensor data is received from the procedure); 
retrieve said digital model from the data storage arrangement (implied that the stored digital twin is retrieved for further processing); 
simulate an actual physical condition of said lumen system by developing said digital model based on the received sensor data (“Image data can be processed to form image analysis, computer aided detection, image quality determination, etc. Sensor data can be processed to identify a value, change, difference with respect to a threshold, etc. Test results can be processed in comparison to a threshold, etc., based on the digital twin 130” at paragraph 0064, line 7; “At block 1110, post-event feedback is generated, received, and incorporated to update the patient digital twin 130. Feedback generated from image analysis, sensor data evaluation, test results, human feedback, etc., can represent post-event feedback to be provided to the digital twin 130 for improved modeling, parameter modification, etc” at paragraph 0065, line 1); and 
generate an output relating to said simulated actual physical condition for updating an electronic device (“At block 1234, after information has been entered (blocks 1202, 1204, 1214, 1216) and verified (block 1226) to create the patient digital twin 130, the patient digital twin 130 can be leverage to create visualization(s) of patient 110 information. For example, the digital twin 130 can be used in simulation/emulation of the patient 110 and conditions experienced and/or likely to be experienced by the patient 110. In certain examples, the patient digital twin 130 can be visualized to a user as an avatar or other visual representation (e.g., two-dimensional, three-dimensional, four-dimensional (e.g., including a time component to simulate, navigate, etc., backward and/or forward in time), etc.) including patient information overlaid on human anatomy visualization, made available upon drilling down into a particular anatomy, etc” at paragraph 0077).
Zimmerman et al. does not explicitly disclose that the digital model is of a section of a lumen system of a patient.
However, Zimmerman et al. suggests that the anatomy of interest could be pulmonary or cardiac, which would include lumen systems (“Thus, the digital twin 130 can be defined as a set of virtual information constructs that describes (e.g., fully describes) the patient 110 from a micro level (e.g., heart, lungs, foot, anterior cruciate ligament (ACL), stroke history, etc.) to a macro level (e.g., whole anatomy, holistic view, skeletal system, nervous system, vascular system, etc.)” at paragraph 0041, line 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to model such a lumen system for monitoring of the relevant conditions of the system.
Zimmerman et al. does not explicitly disclose that the communication module is arranged to receive sensor data pertaining to an internal parameter of said lumen system from a sensor within said section of the lumen system.
Ma et al. teaches a computer system in the same field of endeavor of patient specific model construction, comprising:
a communication module communicatively coupled to said processor arrangement (“The processing device 120 may process data. The data may be collected by the data collection device 110. The data may also be obtained from the storage device 130, the communication device 140 (e.g., input data of a user), or from a cloud or an external device via the network 180. In some embodiments, the data may include image data, object's features data, user input, etc” at col. 9, line 34) and arranged to receive sensor data pertaining to an internal parameter of said lumen system from a sensor within said section of the lumen system (“The data collecting device 110 may be configured to collect data. The data may include image data, object's features, etc. In some embodiments, the data collecting device 110 may include an imaging device. The imaging device may collect the image data. The imaging device may be a magnetic resonance imaging (MRI) device, a computed tomography (CT) device, a positron emission computed tomography (PET) device, a b-scan ultrasonography device, an ultrasonic diagnostic device, a thermal texture mapping (TTM) device, a medical electronic endoscope (MEE) device, or the like, or any combination thereof. The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” at col. 9, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a data collecting device as taught by Ma et al. to provide the procedure data in Zimmerman et al. to be able to provide blood flow characteristics for incorporation into the patient’s digital twin for further condition monitoring.
Regarding claim 2, the Zimmerman et al. and Ma et al. combination discloses a system wherein the lumen system is a cardiovascular system or a pulmonary system (“Thus, the digital twin 130 can be defined as a set of virtual information constructs that describes (e.g., fully describes) the patient 110 from a micro level (e.g., heart, lungs, foot, anterior cruciate ligament (ACL), stroke history, etc.) to a macro level (e.g., whole anatomy, holistic view, skeletal system, nervous system, vascular system, etc.)” Zimmerman et al. at paragraph 0041, line 1; “The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” Ma et al. at col. 9, line 11).
Regarding claim 3, the Zimmerman et al. and Ma et al. combination discloses a system wherein the processor arrangement is arranged to develop said digital model based on the received sensor data using a fluid dynamics model, a systemic model or a fluid-structure interaction model (“In certain examples, the virtual space 135 in which the digital twin 130 (and/or multiple digital twin instances, etc.) operates is referred to as a digital twin environment. The digital twin environment 135 provides an integrated, multi-domain physics- and/or biologics-based application space in which to operate the digital twin 130” Zimmerman et al. at paragraph 0042, line 1; “In some embodiments, the computing unit 530 may analyze and compute a model after reconstructing the model of a region of interest. The techniques used in the analysis and computation may include computed fluid dynamics, etc” Ma et al. at col. 17, line 16).
Regarding claim 4, the Zimmerman et al. and Ma et al. combination discloses a system wherein the processor arrangement is arranged to generate said output upon establishing a relevant difference between the simulated actual physical condition and a previously simulated physical condition of said lumen system (“At block 1110, post-event feedback is generated, received, and incorporated to update the patient digital twin 130. Feedback generated from image analysis, sensor data evaluation, test results, human feedback, etc., can represent post-event feedback to be provided to the digital twin 130 for improved modeling, parameter modification, etc” Zimmerman et al. at paragraph 0065, line 1; “When a new piece of data comes in, the information is automatically analyzed and used to update the digital twin 130 and provide one or more recommendations and/or further actions based on the twin 130 modeled interactions” Zimmerman et al. at paragraph 0066, last sentence).
Regarding claim 6, the Zimmerman et al. and Ma et al. combination discloses a system wherein said electronic device is a mobile communication device registered to the patient, and wherein said output is configured to generate a message on said mobile communication device (“Communication can occur according to patient preference(s) (e.g., text, voice, email, etc., to one or more numbers/addresses, etc.)” Zimmerman et al. at paragraph 0058, line 17; “At block 960, a follow-up monitoring system is notified (e.g., monitoring system 1040 of the example of FIG. 10). For example, multi-stakeholder workflow systems are activated and system(s) (e.g., EMR, EHR, PHR, PHM, PACS, RIS, CVIS, LIS, HIS, calendar/scheduling system, etc.) associated with care team member(s), the patient 110, etc., can be notified of the schedule/event” Zimmerman et al. at paragraph 0059; while this does not explicitly state that the update is sent to a mobile device associated with a patient, the generation of a notification for a patient via text message implies that the system has an associated mobile device registered for the patient such that they may receive scheduling/follow-up updates).
Regarding claim 7, the Zimmerman et al. and Ma et al. combination discloses a system wherein said electronic device is a data storage device comprising a medical record of the patient, and wherein said output is configured to update said medical record with the simulated actual physical condition of the lumen system of the patient (“The patient digital twin 130 provides a new, beneficial representation improving patient records and interaction technology as well as a new, innovative data structure for patient information modeling” Zimmerman et al. at paragraph 0082, line 1; “Thus, certain examples provide the creation, use, and storage of the patient digital twin 130. The patient digital twin 130 can be used with a plurality of application including electronic medical records, revenue cycle, scheduling, image analysis, etc” Zimmerman et al. at paragraph 0080, line 1; the digital twin is part of the patient medical record).
Regarding claim 8, the Zimmerman et al. and Ma et al. combination discloses a system wherein the processor arrangement further is arranged to generate said digital model from image information of said section of the lumen system (“FIG. 11 illustrates a flow diagram of an example method 1100 to generate and update a patient digital twin. At block 1102, a patient digital twin 130 is created. For example, a digital representation is formed from available information for the patient. The digital representation forming the digital twin 130 can be extracted from a plurality of available sources, such as sensor data, patient 110 input, family and/or friend input, EMR records, lab results, image data, etc. In certain examples, the digital twin 110 includes a visual, digital representation of the patient 110 with information overlaid on the visual representation (e.g., as dots and/or other indicators on the visual representation, etc.)” Zimmerman et al. at paragraph 0061; “The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” Ma et al. at col. 9, line 11).
Regarding claim 9, Zimmerman et al. discloses a method of monitoring a physical condition of a lumen system of a patient with a computer system comprising: 
a processor arrangement (“The processor platform 1800 of the illustrated example includes a processor 1812” at paragraph 0152, line 1) communicatively coupled to a data storage arrangement (“The processor platform 1800 of the illustrated example also includes one or more mass storage devices 1828 for storing software and/or data” at paragraph 0158, line 1) storing a digital model of a patient (“At block 1102, a patient digital twin 130 is created. For example, a digital representation is formed from available information for the patient. The digital representation forming the digital twin 130 can be extracted from a plurality of available sources, such as sensor data, patient 110 input, family and/or friend input, EMR records, lab results, image data, etc. In certain examples, the digital twin 110 includes a visual, digital representation of the patient 110 with information overlaid on the visual representation (e.g., as dots and/or other indicators on the visual representation, etc.)” at paragraph 0061, line 2); and 
a communication module communicatively coupled to said processor arrangement and arranged to receive sensor data pertaining to an internal parameter of said system from a sensor (“At block 1108, a medical event (e.g., surgery, image acquisition, real or virtual office visit, other procedure, etc.) is processed with respect to the patient digital twin 130. For example, image data, sensor data, observations, test results, etc., from a medical event is processed with respect to information and/or modeling of the patient digital twin” at paragraph 0064, line 1); 
wherein the processor arrangement is arranged to: 
receive said sensor data from the communication module (as described, the image and sensor data is received from the procedure); 
retrieve said digital model from the data storage arrangement (implied that the stored digital twin is retrieved for further processing); 
simulate an actual physical condition of said lumen system by developing said digital model based on the received sensor data (“Image data can be processed to form image analysis, computer aided detection, image quality determination, etc. Sensor data can be processed to identify a value, change, difference with respect to a threshold, etc. Test results can be processed in comparison to a threshold, etc., based on the digital twin 130” at paragraph 0064, line 7; “At block 1110, post-event feedback is generated, received, and incorporated to update the patient digital twin 130. Feedback generated from image analysis, sensor data evaluation, test results, human feedback, etc., can represent post-event feedback to be provided to the digital twin 130 for improved modeling, parameter modification, etc” at paragraph 0065, line 1); and 
generate an output relating to said simulated actual physical condition for updating an electronic device (“At block 1234, after information has been entered (blocks 1202, 1204, 1214, 1216) and verified (block 1226) to create the patient digital twin 130, the patient digital twin 130 can be leverage to create visualization(s) of patient 110 information. For example, the digital twin 130 can be used in simulation/emulation of the patient 110 and conditions experienced and/or likely to be experienced by the patient 110. In certain examples, the patient digital twin 130 can be visualized to a user as an avatar or other visual representation (e.g., two-dimensional, three-dimensional, four-dimensional (e.g., including a time component to simulate, navigate, etc., backward and/or forward in time), etc.) including patient information overlaid on human anatomy visualization, made available upon drilling down into a particular anatomy, etc” at paragraph 0077).
Zimmerman et al. does not explicitly disclose that the digital model is of a section of a lumen system of a patient.
However, Zimmerman et al. suggests that the anatomy of interest could be pulmonary or cardiac, which would include lumen systems (“Thus, the digital twin 130 can be defined as a set of virtual information constructs that describes (e.g., fully describes) the patient 110 from a micro level (e.g., heart, lungs, foot, anterior cruciate ligament (ACL), stroke history, etc.) to a macro level (e.g., whole anatomy, holistic view, skeletal system, nervous system, vascular system, etc.)” at paragraph 0041, line 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to model such a lumen system for monitoring of the relevant conditions of the system.
Zimmerman et al. does not explicitly disclose that the communication module is arranged to receive sensor data pertaining to an internal parameter of said lumen system from a sensor within said section of the lumen system.
Ma et al. teaches a computer system in the same field of endeavor of patient specific model construction, comprising:
a communication module communicatively coupled to said processor arrangement (“The processing device 120 may process data. The data may be collected by the data collection device 110. The data may also be obtained from the storage device 130, the communication device 140 (e.g., input data of a user), or from a cloud or an external device via the network 180. In some embodiments, the data may include image data, object's features data, user input, etc” at col. 9, line 34) and arranged to receive sensor data pertaining to an internal parameter of said lumen system from a sensor within said section of the lumen system (“The data collecting device 110 may be configured to collect data. The data may include image data, object's features, etc. In some embodiments, the data collecting device 110 may include an imaging device. The imaging device may collect the image data. The imaging device may be a magnetic resonance imaging (MRI) device, a computed tomography (CT) device, a positron emission computed tomography (PET) device, a b-scan ultrasonography device, an ultrasonic diagnostic device, a thermal texture mapping (TTM) device, a medical electronic endoscope (MEE) device, or the like, or any combination thereof. The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” at col. 9, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a data collecting device as taught by Ma et al. to provide the procedure data in Zimmerman et al. to be able to provide blood flow characteristics for incorporation into the patient’s digital twin for further condition monitoring.
Regarding claim 10, the Zimmerman et al. and Ma et al. combination discloses a method wherein developing said digital model based on the received sensor data comprises using a fluid dynamics model, a systemic model or a fluid-structure interaction model for said development (“In certain examples, the virtual space 135 in which the digital twin 130 (and/or multiple digital twin instances, etc.) operates is referred to as a digital twin environment. The digital twin environment 135 provides an integrated, multi-domain physics- and/or biologics-based application space in which to operate the digital twin 130” Zimmerman et al. at paragraph 0042, line 1; “In some embodiments, the computing unit 530 may analyze and compute a model after reconstructing the model of a region of interest. The techniques used in the analysis and computation may include computed fluid dynamics, etc” Ma et al. at col. 17, line 16).
Regarding claim 11, the Zimmerman et al. and Ma et al. combination discloses a method wherein generating said output is conditional upon establishing a relevant difference between the simulated actual physical condition and a previously simulated physical condition of said lumen system (“At block 1110, post-event feedback is generated, received, and incorporated to update the patient digital twin 130. Feedback generated from image analysis, sensor data evaluation, test results, human feedback, etc., can represent post-event feedback to be provided to the digital twin 130 for improved modeling, parameter modification, etc” Zimmerman et al. at paragraph 0065, line 1; “When a new piece of data comes in, the information is automatically analyzed and used to update the digital twin 130 and provide one or more recommendations and/or further actions based on the twin 130 modeled interactions” Zimmerman et al. at paragraph 0066, last sentence).
Regarding claim 12, the Zimmerman et al. and Ma et al. combination discloses a method further comprising, with said processor arrangement, generating said digital model from image information of said section of the lumen system (“FIG. 11 illustrates a flow diagram of an example method 1100 to generate and update a patient digital twin. At block 1102, a patient digital twin 130 is created. For example, a digital representation is formed from available information for the patient. The digital representation forming the digital twin 130 can be extracted from a plurality of available sources, such as sensor data, patient 110 input, family and/or friend input, EMR records, lab results, image data, etc. In certain examples, the digital twin 110 includes a visual, digital representation of the patient 110 with information overlaid on the visual representation (e.g., as dots and/or other indicators on the visual representation, etc.)” Zimmerman et al. at paragraph 0061; “The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” Ma et al. at col. 9, line 11).
Regarding claim 13, the Zimmerman et al. and Ma et al. combination discloses a method wherein the lumen system is a cardiovascular system or a pulmonary system (“Thus, the digital twin 130 can be defined as a set of virtual information constructs that describes (e.g., fully describes) the patient 110 from a micro level (e.g., heart, lungs, foot, anterior cruciate ligament (ACL), stroke history, etc.) to a macro level (e.g., whole anatomy, holistic view, skeletal system, nervous system, vascular system, etc.)” Zimmerman et al. at paragraph 0041, line 1; “The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” Ma et al. at col. 9, line 11).
Regarding claim 14, the Zimmerman et al. and Ma et al. combination discloses a computer program product for a computer system comprising a processor arrangement communicatively coupled to a data storage arrangement storing a digital model of a section of a lumen system of a patient; and a communication module communicatively coupled to said processor arrangement and arranged to receive sensor data pertaining to an internal parameter of said lumen system from a sensor within said section of the lumen system; the computer program product comprising a computer readable storage medium (“The processor platform 1800 of the illustrated example also includes one or more mass storage devices 1828 for storing software and/or data. Examples of such mass storage devices 1828 include floppy disk drives, hard drive disks, compact disk drives, Blu-ray disk drives, RAID systems, and digital versatile disk (DVD) drives” Zimmerman et al. at paragraph 0158) having computer readable program instructions embodied therewith for (“The coded instructions 1832 of FIG. 18 may be stored in the mass storage device 1828, in the volatile memory 1814, in the non-volatile memory 1816, and/or on a removable tangible computer readable storage medium such as a CD or DVD” Zimmerman et al. at paragraph 0159), when executed on the processor arrangement, cause the processor arrangement to implement the method of claim 9 (see claim 9 above).
Regarding claim 15, the Zimmerman et al. and Ma et al. combination discloses a patient monitoring system comprising the computer program product of claim 14 or a computer system and the sensor for generating the sensor data pertaining to an internal parameter of said lumen system from within said section of the lumen system (“The data collecting device 110 may be configured to collect data. The data may include image data, object's features, etc. In some embodiments, the data collecting device 110 may include an imaging device. The imaging device may collect the image data. The imaging device may be a magnetic resonance imaging (MRI) device, a computed tomography (CT) device, a positron emission computed tomography (PET) device, a b-scan ultrasonography device, an ultrasonic diagnostic device, a thermal texture mapping (TTM) device, a medical electronic endoscope (MEE) device, or the like, or any combination thereof. The image data may include images or data of a blood vessel, a tissue, or an organ of an object. In some embodiments” Ma et al. at col. 9, line 1).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zimmerman et al. and Ma et al. as applied to claim 4 above, and further in view of Peterson (US 2019/0087544).
The Zimmerman et al. and Ma et al. combination discloses a system as described in claim 4 above.
The Zimmerman et al. and Ma et al. combination does not explicitly disclose that said electronic device is the sensor within said section of the lumen system, and wherein said output is configured to change a mode of operation of said sensor (“In certain examples, the digital twin 130 can be leveraged by the processor 710, input 730, and output 740 to provide a simulation in preparation for and/or follow-up to a surgical procedure. For example, the surgical materials digital twin 130 can model items including the cart 400, surgical instruments, implant and/or disposable material, etc., to be used by a surgeon, nurse, technician, etc., to prepare for the procedure. The modeled objects can be combined with procedure/protocol information (e.g., actions/tasks in the protocol correlated with associated item(s), etc.) to guide a healthcare practitioner through a procedure and/or other protocol flow (e.g., mySurgicalAssist), for example” at paragraph 0063, line 1; “At block 910, the digital twin 130 is updated based on the monitored procedure execution. For example, the object position, time, state, condition, and/or other aspect captured by the sensor 735, optics 300, tablet 410, etc., is provided via the input 730 to be modeled by the digital twin 130. A new model can be created and/or an existing model can be updated using the information. For example, the digital twin 130 can include a plurality of models or twins focusing on particular aspects of the environment 500, 600 such as surgical instruments, disposables/implants, patient, surgeon, equipment, etc” at paragraph 0074, line 1; though not explicit, by guiding the surgeon through the procedure, the tracking and modeling of the instruments as well as the patient will provide feedback to surgeon through the protocol workflow; this includes pullback procedures, image capture, advancement, catheter procedures, etc, which are different modes of the instrument).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a procedure guidance as taught by Peterson in conjunction of the digital twin of the Zimmerman et al. and Ma et al. combination for “improving patient care through surgical tracking, feedback, and analysis” (Peterson at paragraph 0001, line 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662